1. Assignment of error is only upon the general grounds. The evidence supports the verdict, and the court did not err in overruling the motion for new trial.
2. The other questions, on which complaint is made, were not raised in the trial court. Therefore this court will not consider them. Evans v. *Page 253 Edenfield, 7 Ga. App. 175 (3) (66 S.E. 491); Smith
v. Cotton States Belting  Supply Co., 3 Ga. App. 110
(59 S.E. 315); Grant v. General Baptist Convention of Georgia, 10 Ga. App. 392 (73 S.E. 422).
Judgment affirmed. Broyles, C. J., andMacIntyre, J., concur.
                        DECIDED SEPTEMBER 18, 1940.